Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while the prior art teaches the use of a test pattern or reference image to correct or adjust the display device for unevenness, the prior art fails to teach the specific method and configuration of such adjustment as claimed. Specifically, the prior art fails to teach “wherein the display portion displays the reference image based on modified reference image data in which the reference image data is corrected by initial correction data generated in a manufacturing phase of the electronic apparatus; the correction data generating portion generates the correction data based on a comparison result between the imaged image data or data based on the imaged image data, and the reference image data or data based on the reference image data; the correction data generating portion determines coordinates at which display unevenness is produced in a display portion after starting use of the electronic apparatus and brightness/darkness of the display unevenness based on a difference between the imaged image data or data based on the imaged image data, and the reference image data or data based on the reference image data, and determines coordinates at which initial display unevenness is produced in the display portion of the manufacturing phase of the electronic apparatus and brightness/darkness of the initial display unevenness based on the initial correction data; based on a specific combination of a determination result of either one of brightness/darkness of the display unevenness and a determination result of either one of brightness/darkness of the initial display unevenness, the correction data generating portion generates the correction data so as to correct a gradation value of coordinates applicable to the specific combination and maintain a gradation value of coordinates not applicable to the specific combination; and the image data correcting portion corrects the image data using the correction data being generated and the initial correction data”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following is a non-exhaustive list of the prior art found to be most relevant to the claimed subject matter:
a.	Zhang, US 2015/0379922 A1, hereinafter “Zhang”, teaches displaying a test image to obtain an initial luminance compensation map which is further used to compensate for luminance unevenness. Zhang, however, fails to teach correcting such a reference image and other limitations as noted above.
b.	Matsui, US 2017/0116931 A1, hereinafter “Matsui”, teaches determining the luminance map of the display by providing a reference image which is corrected based on a basic correction map provided at the time of manufacturing (see ¶ 82 and 124). However, Matsui fails to teach “based on a specific combination of a determination result of either one of brightness/darkness of the display unevenness and a determination result of either one of brightness/darkness of the initial display unevenness, the correction data generating portion generates the correction data so as to correct a gradation value of coordinates applicable to the specific combination and maintain a gradation value of coordinates not applicable to the specific combination; and the image data correcting portion corrects the image data using the correction data being generated and the initial correction data”, among other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621